Citation Nr: 1433299	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.
	
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that denied service connection for headaches and determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a left shoulder disability.

The Board notes that during the pendency of this appeal, by rating action dated in May 2012 (of which notice was sent to the Veteran by letter dated June 7, 2012), the RO confirmed and continued previous denials of service connection for hypertension and a low back disability.  In May 2013, the Veteran expressed disagreement with this decision.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement and, therefore, as will be discussed below, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Brief has been submitted on behalf of the Veteran by her representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Pursuant to 38 C.F.R. § 20.700(a) (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. Also, a Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if she so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2013). 

In correspondence dated May 2013 and received by the Board in August 2013, the Veteran's representative indicated that she wished to be scheduled for a Board hearing the RO.  Under these circumstances, this matter must be remanded so that the Veteran may be scheduled for a Travel Board hearing at the local RO.

Additionally, as indicated above, by rating action dated in May 2012 (of which notice was sent to the Veteran by letter dated June 7, 2012), the RO confirmed and continued previous denials of service connection for hypertension and a low back disability.  In May 2013, the Veteran expressed disagreement with this decision.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issues has not been accomplished, and she must be specifically advised as to the length of time she has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  She should also be notified of the time required to submit a substantive appeal so as to perfect the additional issues in time to provide testimony on those issues during the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall issue a Statement of the Case as to the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability and hypertension.  See Manlincon, supra.  If the decisions remain adverse to the Veteran, she shall be informed that she must file a timely and adequate substantive appeal if she wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

The Veteran shall also be notified of the time required to submit a substantive appeal so as to perfect the additional issues in time to provide testimony on those issues during the requested Board hearing.

2.  The agency of original jurisdiction shall schedule the Veteran for a hearing before a Veterans Law Judge at the Veteran's local RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



